Title: From George Washington to Sidney Lee, 15 April 1784
From: Washington, George
To: Lee, Sidney



Madam,
Mount Vernon 15th April 1784.

I fear you will think me inattentive to your commands—appearances are against me, but I have not been unmindful of your request, or my promise. During my continuence with the army, I wrote several Letters to Mr Drew, Clerk of the Court in which the Will of Majr Genl Lee was recorded; all of which I

presume, miscarried; as the first Letter he acknowledges to have received from me, was written in Deer last, after I had retired to this Seat. His letter will account for the delay which took place afterwards —& the sending to richmond (which is at a considerable distance from hence) to obtain the Governors certificate, has filled up the great measure of time which has elapsed since my promise to procure you an attested copy of the Will —& will I hope, plead for my seeming neglect. Berkely is a remote county, much out of the Post road; which may accot for the miscarriage of my letters to Mr Drew—Your application to me, Madam, required no apology; I only regret that it has not been in my power to comply with your request sooner—if there is any thing further in which I can be serviceable, I pray you to command me. I have the honor to be &c.

G: Washington

